Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the locking collar in claims 10 and 12, and the threaded nut in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 should read in part, "...and at least one radial groove on the shaft or a locking collar” as Claim 10 is the first time that a “locking collar” is recited.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torkildsen (US 2017/0130730).
Regarding Claim 1, Torkildsen discloses a thrust box comprising:
a case having an interior (Figs 2,7 #420 – stationary housing a case with interior), a first passageway and an opposing second passageway (Figs. 2,7 – openings in axial ends of compressor section #210 as first and second passageway);
a shaft passing through the case and the first and second passageway (Figs 2,7 #254);
a thrust runner secured to the shaft (paragraph 0036; Fig. 7 #756 – thrust disk as thrust runner); and
a pump ring attached to the thrust runner (paragraphs 0035,0036; Fig. 7 – pump rings can be used instead of narrow gap #758).
Regarding Claim 7, Torkildsen discloses all the limitations of Claim 1 above. Torkildsen further discloses wherein the interior is configured to be flooded with lubricant (paragraphs 0030,0036; Fig. 7 – arrows #710,712 show lubricant flow).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 8,246,251) in view of Torkildsen.
Regarding Claim 1, Gardner teaches a thrust box comprising:
a case having an interior (Fig 2 #52 – case with interior #84), a first passageway and an opposing second passageway (Fig 2 #54,56 – first and second passageway, respectively);
a shaft passing through the case and the first and second passageway (Figs 2 #58);
a thrust runner secured to the shaft (Fig. 2 #76).
However, Gardner fails to teach a pump ring attached to the thrust runner.
Torkildsen teaches a thrust box including a thrust runner (paragraph 0036; Fig. 7 #756 – thrust disk as thrust runner), where the thrust runner has a pump ring attached in order to increase the barrier fluid pressure in a manner that counteracts the force imparted on the shaft (paragraphs 0035,0036; Fig. 7 – pump rings can be used instead of narrow gap #758). Gardner and Torkildsen are analogous prior art as they each relate to electric submersible pumps with thrust boxes. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the thrust runner of Gardner with the pump ring taught by Torkildsen, in order to increase the barrier fluid pressure in a manner that counteracts the force imparted on the shaft (Torkildsen paragraph 0035).
Regarding Claim 2, Gardner as modified by Torkildsen teaches all the limitations of Claim 1 above.
However, Gardner as modified by Torkildsen fails to explicitly teach wherein the pump ring is releasably attached to the thrust runner.
Making normally integrated components separable is obvious (MPEP 2144.04 V. C.). It is well known in the art that having separable components can simplify manufacturing and maintenance of the thrust box. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify the pump ring such that it was separable (i.e. releasably attached) from the thrust runner, as such a separation of parts is obvious (MPEP 2144.04 V. C.).
Regarding Claim 3, Gardner as modified by Torkildsen teaches all the limitations of Claim 1 above.
Gardner as modified by Torkildsen further teaches wherein the pump ring is permanently attached or integral with the thrust runner (Torkildsen paragraphs 0035,0036; Figs. 5-7).
Regarding Claim 4, Gardner as modified by Torkildsen teaches all the limitations of Claim 1 above.
However, Gardner as modified by Torkildsen fails to explicitly teach wherein the pump ring is attached to the thrust runner with one or more bolts.
Making normally integrated components separable is obvious (MPEP 2144.04 V. C.). It is well known in the art that having separable components can simplify manufacturing and maintenance of the thrust box. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify the pump ring such that it was separable from the thrust runner, as such a separation of parts is obvious (MPEP 2144.04 V. C.). It would further have been obvious to a person of ordinary skill in the art that the pump ring could be attached to the thrust runner with one or more bolts, as using bolts is one of a finite number of known solutions to attaching components together in a thrust box, and it would be obvious to one of ordinary skill to try using bolts with the expected result of the pump ring and thrust runner being secured to each other.
Regarding Claim 6, Gardner as modified by Torkildsen teaches all the limitations of Claim 1 above. Gardner as modified by Torkildsen further teaches further comprising a first and a second bearing located inside the case and wherein the first and the second bearing are configured to align the shaft relative to the case (Col. 3, lines 43-44; Fig. 2 #64,66 – first and second bearing, respectively);
a first seal secured to the case by a first collar such that the first passageway and the shaft are sealed (Col. 3, lines 47-50; Fig. 2 #68 – first seal);
a second seal secured to the case by a second collar such that the second passageway and the shaft are sealed (Col. 3, lines 47-50; Fig. 2 #70 – second seal);
a thrust bearing mounted in the interior of the case (Col. 3, lines 51-52; Fig. 2 #74); and
an upthrust ring secured to the case and engaging the thrust bearing (Fig. 2 #82).
Regarding Claim 7, Gardner as modified by Torkildsen teaches all the limitations of Claim 1 above. Gardner as modified by Torkildsen further teaches wherein the interior is configured to be flooded with lubricant (Col. 2, lines 22-24).
Regarding Claim 8, Gardner as modified by Torkildsen teaches all the limitations of Claim 7 above. Gardner as modified by Torkildsen further teaches wherein the interior is in fluid communication with a pump and a heat exchanger such that a lubricant can be pumped from the interior through the pump, through the heat exchanger, and back into the case interior (Col. 3, lines 63-67; Fig. 8 #104 – pump and #106 – heat exchanger).
Regarding Claim 9, Gardner as modified by Torkildsen teaches all the limitations of Claim 1 above. Gardner as modified by Torkildsen further teaches further comprising a spool attached to the case (Fig. 2 #62); and one or more passageways extending through the spool (Fig. 7 #94 – openings as passageways); wherein the shaft extends through the spool attached to the case (Fig. 2).
Regarding Claim 10, Gardner as modified by Torkildsen teaches all the limitations of Claim 1 above. Gardner as modified by Torkildsen further teaches wherein the thrust runner is secured to the shaft by a keyway and at least one radial groove on the shaft or locking collar (Col. 3, lines 54-55; Fig. 3 #78- radial groove and #80 – keyway).
Regarding Claim 11, Gardner as modified by Torkildsen teaches all the limitations of Claim 1 above. Gardner as modified by Torkildsen further teaches wherein the thrust runner is secured to the shaft by a keyway and a single radial groove on the shaft (Col. 3, lines 54-55; Fig. 3 #78- radial groove and #80 – keyway).
Regarding Claim 13 Gardner as modified by Torkildsen teaches all the limitations of Claim 1 above. Gardner as modified by Torkildsen further teaches further comprising a pump inlet and a seal between the pump inlet and the shaft (Col. 4, lines 8-9; Fig. 2 #96 – seal at pump inlet #30).
Regarding Claim 14, Gardner as modified by Torkildsen teaches all the limitations of Claim 13 above. Gardner as modified by Torkildsen further teaches wherein a portion of the shaft adjacent to the seal is smooth (Gardner claim 6).
Regarding Claim 15, Gardner as modified by Torkildsen teaches all the limitations of Claim 6 above. Gardner as modified by Torkildsen further teaches wherein the thrust bearing is a roller bearing (Col. 3, lines 45-46).
Regarding Claim 16, Gardner teaches  in a thrust box comprising:
a case having an interior (Figs 2 #52 – case with interior #84), and a first passageway and an opposing second passageway (Fig 2 #54,56 – first and second passageway, respectively);
a shaft passing through the case and the first and second passageway (Figs 2 #58);
a first and second bearing located inside the case and holding the shaft in alignment relative to the case (Col. 3, lines 43-44; Fig. 2 #64,66 – first and second bearing, respectively);
a first seal secured to the case by a first collar and providing a seal between the first passageway and the shaft (Col. 3, lines 47-50; Fig. 2 #68 – first seal);
a second seal secured to the case by a second collar and providing a seal between the second passageway and the shaft (Col. 3, lines 47-50; Fig. 2 #70 – second seal);
a thrust bearing mounted in the interior of the case (Col. 3, lines 51-52; Fig. 2 #74);
an upthrust ring secured to the case and engaging the thrust bearing (Fig. 2 #82);
a thrust runner keyed to the shaft (Col. 3, lines 54-55; Fig. 2 #76 – thrust runner).
However, Gardner fails to teach wherein the improvement comprises:
a pump ring attached to the thrust runner configured to increase an oil flow rate in the thrust box.
Torkildsen teaches a thrust box including a thrust runner (paragraph 0036; Fig. 7 #756 – thrust disk as thrust runner), where the thrust runner has a pump ring attached in order to increase the barrier fluid pressure in a manner that counteracts the force imparted on the shaft (paragraphs 0035,0036; Fig. 7 – pump rings can be used instead of narrow gap #758). Gardner and Torkildsen are analogous prior art as they each relate to electric submersible pumps with thrust boxes. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the thrust runner of Gardner with the pump ring taught by Torkildsen, in order to increase the barrier fluid pressure in a manner that counteracts the force imparted on the shaft (Torkildsen paragraph 0035).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Torkildsen, and further in view of Watson (US 2018/0298910).
Regarding Claim 12, Gardner as modified by Torkildsen teaches all the limitations of Claim 1 above. Gardner as modified by Torkildsen further teaches wherein the thrust runner is secured to the shaft by a keyway (Col. 3, lines 54-55; Fig. 3 #80 -keyway).
However, Gardner as modified by Torkildsen fails to teach that the runner is also secured to the shaft by at least one locking collar or threaded nut.
Watson teaches a thrust box for an electric submersible pump where the thrust runner (Fig. 2 #56) is secured to the shaft by a locking collar in the form of a retainer ring and two-piece ring (Fig. 2 #66,68 respectively) in order to hold the thrust runner at the desired axial position along the shaft (paragraph 0029). It would have been obvious to a person of ordinary skill in the art to have modified the thrust box taught by Gardner and Torkildsen with the locking collar taught by Watson, in order to help hold the thrust runner at the desired axial position along the shaft (Watson paragraph 0029).
Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable for disclosing the thrust box of claim 1, further comprising bearing pads wherein the pump ring comprises vanes configured to direct oil flow between bearing pads and the thrust runner.
Known prior art such as Torkildsen teaches bearing pads (Fig. 7 #354). However, none of the known prior art, alone or in combination, teaches that the pump ring also comprises vanes configured to direct oil flow between bearing pads and the thrust runner. The pump ring of Torkildsen is used to balance forces on the shaft rather than direct oil flow between the bearing pad and thrust runner. Therefore, the combination of features is considered allowable.
Claim 17 would be allowable for similar reasons as Claim 5 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
St. John et al. (US 2015/0211527), Watson et al. (US 2019/0271324), and Nelson et al. (US 1,0288,119) each teaches a thrust box with a thrust runner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745